DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 11/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3, 5-7 and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ingale et al., (WO2018230974A1), hereinafter Ingale. 
Regarding Claim 1, Ingale teaches A method in a wireless device comprising: detecting an integrity check failure associated with a Packet Data Convergence Protocol (PDCP) data Protocol Data Unit (PDU) ([Para. 73-75] Fig. 2a shows a method for handling integrity check failures of PDCP PDUs by a User Equipment (UE) 300 in a wireless communication system. At step 202a, the UE 300 performs the integrity check at the PDCP layer on at least one Radio Bearer based on the MAC-I of the PDCP PDU, and step 204a, determine a failure of integrity check of the PDCP PDU received on the radio bearer);
in response to detecting the integrity check failure, discarding the PDCP data PDU ([Para. 76] Fig. 2a, step 206a, the UE discards the  PDCP PDU for which the integrity check is failed);
and sending an indication to a network node, the indication informing the network node of the integrity check failure ([Para. 131] upon detecting integrity check failure on DRB, the UE discards the PDCP PDUs of affected DRB and sends a RRC message indicating integrity check failure to the MN 100 (i.e. Primary node, or MgNB [Pg. 3, Para. 7]).
Regarding Claim 2, Ingale teaches wherein the indication comprises one of following: an RRC control message; the PDCP control PDU; and a MAC Control Element ([Para. 131] the indication includes a RRC control message indicating integrity check failure to the MN 100).

Regarding Claim 3, Ingale teaches wherein the indication comprises information that includes one or more of the following: a Bearer ID for the PDCP data PDU associated with the integrity check failure; a DL COUNT for the PDCP data PDU associated with the integrity check failure; a Message Authentication Code-Integrity (MAC-I) received in the PDCP data PDU associated with the integrity check failure; and the PDCP data PDU associated with the integrity check failure ([Para. 0129, 131] the indication includes the DRB ID (i.e., bearer ID) of the DRB on which the PDCP PDU failed the integrity check, and the number of PDCP PDUs (COUNT for the PDCP PDUs) for which MAC-I fails).

Regarding Claim 5, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Ingale. Ingale teaches A wireless device comprising: processing circuitry ([Para. 299-302] Fig. 9 shows modules of the UE 300 includes a processor module 906 for implementing the method for handling of integrity check of PDCP PDUs).

Regarding Claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Ingale. Ingale teaches A non-transitory device-readable medium having stored thereon instructions that, when executed by processing circuitry of a user equipment ([Para. 299-302] Fig. 9 shows modules of the UE 300 includes a memory module 908 storing instructions and codes executed by the processing module for implementing the method for handling of integrity check of PDCP PDUs).
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 4, 8 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ingale as applied to claims 1, 5 and 27 respectively above, and in view of Malladi et al., (US 2004/0229627), hereinafter Malladi.
Regarding Claim 4, Ingale teaches detecting an integrity check success after detecting the integrity check failure ([Para. 127, 129] describes the UE 300 actions for integrity check failure can be based on N consecutive packet failure by comparing the counter with a threshold, and based on the N packets which failed are not contiguous. It is possible that integrity check may not fail continuously/consecutively so INTEGRITY_CHK_FAIL_COUNTER is not reset to zero when integrity check passes for a PDCP PDU of corresponding DRB. That is the integrity check success after the integrity check failure on the N PDCP data packets).
Ingale does not disclose sending an indication to the network node identifying the integrity check success.
Malladi teaches sending an indication to the network node identifying the integrity check success ([Para. 0018, 0020] describes the UE performs a message (data packet) integrity after acquiring a PDCH. After the message integrity process is successful, in response the UE sends the indication message to the BSC/RNC indicating that the integrity process is successful).  
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Ingale and Malladi to implement the integrity process to improve the security feature of the communication system. 
Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140119276, Boudreau et al. discloses Distributed V-MIMO Processing For Coordinated Multipoint Reception.
US 20160226643, Mallik et al. discloses Code block cluster level HARQ
US 20160316373, Gupta et al. discloses techniques for managing security mode command integrity failures at a user equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER K MAK/Examiner, Art Unit 2413              
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413